UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


HADIA IDRIS HASSEN,                     
                          Petitioner,
                 v.                             No. 03-1417
JOHN ASHCROFT, Attorney General,
                       Respondent.
                                        
               On Petition for Review of an Order
              of the Board of Immigration Appeals.
                         (A78-342-874)

                  Submitted: November 12, 2003

                      Decided: January 5, 2004

      Before MICHAEL and GREGORY, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Petition denied by unpublished per curiam opinion.


                            COUNSEL

William Payne, BLAIR & LEE, P.C., College Park, Maryland, for
Petitioner. Peter D. Keisler, Assistant Attorney General, Mary Jane
Candaux, Senior Litigation Counsel, Leslie Cayer Ohta, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUS-
TICE, Washington, D.C., for Respondent.
2                        HASSEN v. ASHCROFT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Hadia Idris Hassen, a native and citizen of Ethiopia, petitions for
review from the Board of Immigration Appeals’ ("Board") order dis-
missing her appeal from the immigration judge’s order denying her
application for asylum, withholding of removal and withholding
under the Convention Against Torture. We deny the petition for
review.

   A determination that an alien is not eligible for asylum must be
upheld unless that determination is "manifestly contrary to law and an
abuse of discretion." 8 U.S.C. § 1252(b)(4)(D) (2000). This Court will
reverse the Board "only if ‘the evidence presented was so compelling
that no reasonable fact finder could fail to find the requisite fear of
persecution.’" Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002)
(quoting Huaman-Cornelio, 979 F.2d 995, 999 (4th Cir. 1992) (inter-
nal quotation marks omitted)). Credibility findings are reviewed for
substantial evidence. A trier of fact who rejects an applicant’s testi-
mony on credibility grounds must offer specific, cogent reasons for
doing so. Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989).

   We find the evidence does not compel a finding that Hassen estab-
lished either past persecution or a well-founded fear of persecution.
The immigration judge’s finding that Hassen was not credible is sup-
ported by substantial evidence.

   We further find Hassen was not prejudiced as a result of alleged
due process errors occurring during the hearing before the immigra-
tion judge and on appeal to the Board.

   The standard for receiving withholding of removal is "more strin-
gent than that for asylum eligibility." Chen v. INS, 195 F.3d 198, 205
(4th Cir. 1999). An applicant for withholding must demonstrate a
                        HASSEN v. ASHCROFT                         3
clear probability of persecution. INS v. Cardoza-Fonseca, 480 U.S.
421, 430 (1987). As Hassen failed to establish entitlement to asylum,
she cannot satisfy the higher standard for withholding of removal.

   Accordingly, we deny the petition for review. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                PETITION DENIED